Mr. Justice Trunkey
delivered the opinion of the court,
William Baldwin, a resident of the county of Fayette, on January 7th, 1884, died intestate, leaving no widow or lineal heirs. The only person interested in his estate, residing in Pennsylvania, is G-eorge E. Baldwin, who lias never wished to administer the estate himself; and he made no move to nominate to the Register of the proper county, a person to be appointed, until October 28th, 1884, when he petitioned for the revocation of the letters which luid been granted to Frick. Within a week after the decedent’s death, he entrusted the business to Franklin Baldwin of Massachusetts.
On January 15th, 1884, Franklin Baldwin represented to the Probate Court of the county of Worcester, Massachusetts, that said decedent last dwelt in said county, whereupon in due course of procedure said court on February 5th, 1884, issued letters of administration of the estate of said decedent to said Franklin Baldwin.
Upon the petition of Franklin Baldwin to the Register of Allegheny county, representing that William Baldwin of Worcester county, Massachusetts, died, leaving personal property in Pennsylvania, the principal part thereof being in Allegheny count}’, and that letters of administration had been granted to himself in said county of Worcester, the Register, on February 8th, 1884, granted ancillary letters of administration to William S. Bissell.
All parties interested in the estate who are now seeking the revocation of the letters to Frick, were privy to the action of Franklin Baldwin. A glance at the procedure shows that they moved quickly, not in the county and state where the decedent resided when he died, but in another state, where they obtained primary administration, and then in another county in this state, where they obtained ancillary administration. It was well known that the estate was of considerable magnitude, and subject to the collateral inheritance tax. No creditor has appeared anywhere to this day, asking for letters, or objecting to the appointment of anybody.
The facts coming to the knowledge of the Register of the proper county, on February 13th, 1884, he granted letters of *34administration to II. C. Frick. In case of the refusal or incompetency of all the kindred, of the decedent, and no creditor applying, by the letter and spirit of the statute, the Register may grant letters “to any fit person at his discretion.” That Frick was a fit person is unquestioned. That it was proper for the Register of the county of Fayette to grant letters of administration, is clear; no jurisdiction of the subject was in the Register of any other county. Brubaker’s Appeal, 98 Pa. St., 21, cited by appellees, ruled that it is error to create two separate co-ordinate administrations on the same estate. In that case the Register who had jurisdiction of the subject, granted both letters, the second by order of the Orphans’ Court. Here, the Register having jurisdiction, rightfully granted the letters, and the lawfully-appointed administrator took an orderly and legal way to have the ancillary letters issued in Allegheny county, vacated.
On February 9th, 1884, Frick began proceedings for the revocation of Bissell’s letters. Those who had been active in procuring Bissell’s appointment had knowledge, if not actual notice, of that proceeding. Nearly fifty witnesses were examined, a large number being residents of the New England States. The letters were revoked in October, 1884; Bissell appealed, but on consultation with the heirs, abandoned the appeal, and George E. Baldwin immediately began this proceeding, giving no cause whatever for the revocation of the letters to H. C. Frick, save the following: “A person in nowise related to nor being a creditor of said decedent, and without notice to your petitioner, or to any other relations of the said decedent legally entitled to such administration.”
George E. Baldwin has since become satisfied, but if this were otherwise his own testimony reveals that he has no cause to complain for want of notice. Doubtless, as alleged, the other parties concerned in the attempt to maintain the appointment of Bissell, concurred in the petition for removal of Frick. They are incompetent, because they are non-residents. If an administrator removes from this state, on the application of any person interested, the Orphans’ Court may vacate his letters. Though letters may not be void when granted to a non-resident who gives the requisite bond, no non-resident has a right to the administration : Sarkie’s Appeal, 2 Pa. St., 157; Sharp’s Appeal, 97 Id., 163; Hood on Ex’rs, 59; Scott on Intestate Laws, 32. Among the reasons for refusing administration to a non-resident, is that he should be within the jurisdiction of the courts of this state. He is a trustee, answerable as such for the conduct of the trust estate, and interested parties when their rights 'are withheld, should not be confined to the slow process against sureties.
*35A stranger has no right to demand letters, nor to object to the granting of letters, for he has no interest in the estate. Generally, it is the duty of the Register to regard the expressed will of the parties entitled to the estate, whether they reside within or without, and if they are incompetent, the trust should be committed to their nominee, if a fit person : Jones’s Appeal, 10 W. N. C., 249. While a stranger is not in a position to be heard objecting, the Register ought not to grant letters to a non-resident, even if there should be none to object. Cases may arise where letters have been granted to fit persons, without assent of non-resident parties in interest, which should be revoked on their application.
When Frick was appointed to the trust, he was competent, and it was proper that the Register should act promptly. All the parties now complaining, were active to avoid the tribunal having jurisdiction. In what they represented to the Probate Court in another state, and in what they did in Allegheny county, they may have acted in good faith, and we say naught to the contrary. The appointment of Frick was lawful and provident. As the case comes, considering the facts and circumstances, there is no reason for the revocation of his letters.
Decree revoking the letters of administration granted to H. C. Frick is reversed, at the costs of the appellee.